Citation Nr: 1404497	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include attention deficit disorder (ADD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2002 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in September 2011, when it was remanded for additional development.  A review of the record shows that the RO has complied with all remand instructions by obtaining a November 2011 VA medical examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 12 Vet. App. 141, 146-47 (1999).

In keeping with the judicial holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the following decision contemplates the question of whether any chronic psychiatric disorder (however diagnosed) is causally related to the Veteran's service.


FINDING OF FACT

An acquired psychiatric disability was not manifested during the Veteran's active duty service, nor is any currently diagnosed psychiatric disability causally related to such service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include ADD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, what information and evidence VA will obtain, and what information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with proper notice by letters dated in February 2005 and July 2006.  These notices complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in June 2010; he failed to appear, did not submit an explanation of good cause for failing to report, and did not request that the hearing be rescheduled.  38 C.F.R. § 20.704 (2013).  

The RO has also obtained the Veteran's service treatment records (STRs) and those private treatment records identified by the Veteran.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf.  Further, per the Board's September 2011 remand instructions, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA medical examination in November 2011.  As the examination report and medical opinion contains the Veteran's medical history, findings, and opinion with rationale to support the conclusions reached, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.


Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may also establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When lay evidence is found to be competent, the Board must then consider its credibility.  The absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr, 21 Vet. App. 303.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include ADD and depression, which he contends was caused or aggravated by his active duty service.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

No disability was indicated on a March 2002 preinduction medical history report, and the Veteran's psychiatric condition was not evaluated on the accompanying medical examination.  In May 2002, he sought treatment for a psychiatric disability he described as "inability to focus, be alert, lack of concentration, excessive daydreaming, slow mental reactions, anxiety."  He stated that these were "lifelong" symptoms originating in childhood and provided the clinic with January 2002 private treatment records noting complaints of depression and problems with attention and focusing.  The diagnosis at that time was probable depression, rule out ADD, and he had been prescribed medication to treat his symptoms.  

In August 2002, he was put on permanent profile for ADD, and discharge proceedings were initiated for not meeting medical fitness standards.  The evaluating physicians noted the January 2002 treatment records, cited the diagnosis of depression versus ADD, and recommended separation due to a condition existing prior to, and not aggravated by, service.

The Veteran reported receiving postservice treatment for his psychiatric condition from Dr. E. C., who provided treatment records dating from September and October 2004.  In September 2004, Dr. E. C. diagnosed adult ADD and prescribed medication.  On follow-up in October 2004, the Veteran reported that the medication was helpful.  At that time, Dr. E. C. completed a student disability form from the Veteran's school, stating that the Veteran "may require additional time to complete standardized tests" due to ADD.  

In September 2011, the Board remanded the claim for the RO to obtain a psychiatric examination to determine what psychiatric diagnoses were warranted and to opine as to the etiology of those diagnoses.  The Veteran was afforded a VA psychiatric examination in November 2011.  On physical examination, the Veteran's mood, affect, thought process, and content were normal.  He denied hallucinations, delusions, and suicidal or homicidal impulses.  He "listened with careful attention" and was neither restless nor demonstrated hyperactivity.  "He reported mild anxiety related to having moved out of his parents' home approximately 4 months ago."  

The examiner diagnosed adjustment disorder with anxious features, with "[n]o real active symptoms - states just anxious about finances, has chronic problems with multitasking;" no symptoms were marked on the Disability Benefits Questionnaire.  The examiner opined, in the November 2011 opinion and a July 2012 addendum that this diagnosis was not at least likely as not related to the Veteran's military service, as "[a]djustment disorders are event related and time-limited reactions at a mild level to a stressful situation . . . occurring in the period of three months from the stressor."  The stressor in this instance, as identified by the Veteran, was recently moving out of his parents' home.  

With respect to prior diagnoses of ADD, the examiner detailed the DSM-IV criteria for ADD and found that such diagnosis was "not warranted, as there is insufficient history and symptom pattern to support this disorder as present."  The examiner noted the complaints in the claims file of lack of focus and concentration, including the Veteran's statement that he was "placed in classes for slow learners" in the fourth grade, but opined that the Veteran "does not have the full complex of symptoms required for this diagnosis."  The examiner explained that there was no evidence of symptom onset prior to age 7 and that diagnosis of onset after age 7 requires demonstration of at least six of the symptoms enumerated in the DSM-IV, of which the Veteran demonstrated only two (difficulty sustaining attention and difficulty organizing tasks and activities).  She considered Dr. E. C.'s diagnosis, but noted that he provided no discussion as to what symptoms were demonstrated.  Furthermore, the examiner noted that the Veteran had completed high school (with average grades) and an Associate of Arts degree and that his STRs did not note any disciplinary problems that could be associated with a psychiatric condition.  The examiner opined that record does not demonstrate that the Veteran has, at any time, met the DSM-IV criteria for an ADD diagnosis.

The examiner also opined that a diagnosis of depression was unwarranted.  She noted that the January 2002 preservice record includes a reported history and diagnosis of depression, but did not reference to any "specific symptoms" associated with clinical depression.  In fact, the Veteran did not endorse such symptomatology during or after service.  The examiner opined that the "Veteran did not identify depression in its clinical form . . . and appears to have largely subclinical, at most, elements."   

The Board finds that the November 2011 VA examination and July 2012 addendum are highly probative and persuasive evidence weighing against the Veteran's claim.  The VA examiner reviewed the Veteran's claims file, to include his medical history and prior diagnoses, and provided a detailed rationale, citing to the DSM-IV and explaining why the Veteran's history of reported symptoms are not sufficient to support any psychiatric diagnosis during the pendency of this claim other than adjustment disorder, a time-limited condition (i.e., not chronic) related to postservice events.  

The Board acknowledges that the record contains favorable evidence consisting of prior diagnoses of depression and ADD and that the Veteran was discharged due to the January 2002 preservice record of such disabilities.  However, as noted by the November 2011 VA examiner, those diagnostic records do not describe symptomatology adequate to support such diagnoses, and no reasons were given for the conclusions reached.  Accordingly, the Board finds that the January 2002 preservice records and 2004 records from Dr. E. C. have little, if any, probative weight.  

The Board also acknowledges the Veteran's contentions that he has difficulty focusing and concentrating.  He is competent to report the symptoms that he experiences.  However, the diagnosis of a psychiatric disability is a complex medical question beyond lay observation, and he has not shown to possess the specialized training and expertise required to provide such diagnosis.  The probative medical evidence of record clearly shows that his reported symptoms have not been, at any time, sufficient for a clinical diagnosis of ADD.  With respect to depression, the Board notes that, per the Veteran's statements in his March 2007 notice of disagreement, he sought treatment for depression once, prior to service, after which his depression "seemed to go away."  No symptoms of depression have been reported since, to include during active service, and, thus, there is no evidence that depression was caused or aggravated by active service.

Based on the evidence, the Board concludes that service connection is not warranted for an acquired psychiatric disorder.  The current psychiatric disability did not manifest until several years after service, is not a chronic condition, and was precipitated by a postservice event.  To the extent that the Veteran has previously received diagnoses of chronic psychiatric disabilities, the weight of the probative evidence compels a finding that such diagnoses are not supported by the record.  

In light of the foregoing, the Board concludes that the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, supra.  Accordingly, the claim must be denied. 



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


